Citation Nr: 0734295	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  06-27 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether the decision to sever service connection for the 
cause of the veteran's death was based upon clear and 
unmistakable evidence.


REPRESENTATION

Appellant represented by:	Susan V. Wallace, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
over 20 years of active service, including from December 1969 
to June 1972.  The veteran died in February 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In January 2007, the appellant 
testified at a video conference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The case was remanded to the RO 
for additional development in March 2007.

By correspondence dated January 18, 2007, the Board notified 
the appellant that her motion to advance this case on the 
docket had been granted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the March 2007 remand instructions 
included that appropriate action be taken to ensure VA 
compliance with the appellant's request for VA medical 
records from the VA Connecticut Health Care System under the 
Freedom of Information Act (FOIA).  In correspondence 
received in September 2007 the appellant's attorney reported 
that neither she nor the appellant had received copies of the 
requested medical reports.  It was also noted that the 
appellant had never received a copy of the February 2002 VA 
autopsy report and the attorney, in essence, requested that 
the appellant be provided a copy of the May 17, 2007, VA 
medical opinion.  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that a remand by the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  As a review of the 
available record includes no indication of any VA action to 
ensure compliance with the appellant's FOIA request; 
therefore, additional development is required prior to 
appellate review.

The Board also notes that an additional VA medical opinion 
was obtained on May 17, 2007, but that the provided report 
did not identify the examiner's acquired expertise in 
oncology and did not clearly address the requested medical 
issue as to whether a determination that the veteran's 
prostate cancer had contributed to his development of colon 
cancer was clearly erroneous.  The provided opinion stated 
merely that it was more likely the veteran's colon cancer was 
a second cancer and the more likely cause of death.  In light 
of VA's duty to assist the appellant and the higher 
evidentiary burden in severing compensation benefits, the 
Board finds further development as to this matter is 
required.

VA regulations provide, generally, that service connection 
will be severed only where evidence establishes that the 
determination establishing service connection was clearly and 
unmistakably erroneous.  The burden of proof is upon the 
Government.  A change in diagnosis may be accepted as a basis 
for severance action if the examining physician certifies 
that, in light of all accumulated evidence, the diagnosis on 
which service connection was predicated was clearly erroneous  
38 C.F.R. § 3.105(d) (2007).

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action must be taken to 
ensure VA compliance with the appellant's 
request for VA medical records from the 
VA Connecticut Health Care System under 
the Freedom of Information Act.  As the 
requested pertinent medical records 
appear to be included in the available 
claims folder, the appellant or her 
attorney may be contacted to determine if 
a copy of the record would satisfy her 
FOIA request.  If so, a report of contact 
documenting the agreement should be 
included in the record along with 
correspondence indicating a copy of the 
record was released.  The appellant and 
her attorney should be notified of any 
action taken upon her request and 
provided the requisite period of time to 
submit additional pertinent evidence in 
support of the appeal.

2.  The veteran's claims file should be 
returned to the May 17, 2007, VA 
physician, if available, for 
clarification of the provided report.  
Specifically, the physician should be 
requested to provide information as to 
his expertise in oncology and to provide 
an opinion certifying that a finding that 
the veteran's prostate cancer "caused or 
contributed to" his colon cancer or 
demise either was or was not clearly 
erroneous.  The physician should be 
informed that the more likely and less 
likely terminology used in the previous 
report is insufficient in light of VA's 
evidentiary burden in this case.  The 
opinion should be provided based review 
of the medical evidence of record and 
sound medical principles.  All 
examination findings, along with the 
complete rationale for the opinions 
expressed, should be set forth in the 
examination report.

3.  If the VA physician is found not to 
have expertise in oncology, the AMC/RO is 
to refer veteran's claims file for review 
by a VA physician with an expertise in 
oncology for an opinion certifying that a 
finding that the veteran's prostate 
cancer caused or contributed to his colon 
cancer or demise was correct or was 
clearly erroneous. A notation as to the 
physician's expertise in this field 
should be included in the report. 
Opinions should be provided based review 
of the medical evidence of record and 
sound medical principles. All examination 
findings, along with the complete 
rationale for the opinions expressed, 
should be set forth in the examination 
report.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the appellant should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


